Citation Nr: 0729031	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the spine at T11 and T12.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of September 2004 and March 
2006.  This matter was originally on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

The veteran testified before the undersigned Veterans Law 
Judge at central office hearing in March 2004; a transcript 
is of record. 

In the Board's March 2006 remand, the Board referred to the 
RO the issues of entitlement to an earlier effective date for 
a compensable rating prior to November 18, 2004 for the 
service-connected residual left elbow fracture and whether 
the February 1975 rating action contained clear and 
unmistakable error (CUE) in its failure to grant service 
connection for a back disorder.  The Board explained that the 
veteran raised these issues in a statement dated in April 
2005.  The claims files fail to show that any action has been 
taken on these issues to date.  The Board again refers these 
issues to the RO for appropriate consideration.  

In response to a supplemental statement of the case (SSOC) 
issued in October 2006, the veteran submitted a letter dated 
in November 2006, in which he stated that his previous letter 
of July 24, 2006 had not been considered in the SSOC.  The 
veteran re-submitted the letter and requested that the 
records be returned to the Board for adjudication.  

The Board has reviewed the July 24, 2006 letter and 
determines that a copy of this letter was among statements 
the veteran submitted in September 2006; the RO considered 
these in the October 2006 SSOC.  Thus, this evidence has been 
considered by the agency of original jurisdiction (AOJ) and 
the Board need not obtain a waiver in order to consider this 
evidence as would be required had the AOJ not considered it.  
See 38 C.F.R. § 20.1304(c) (2006).  

The claim of entitlement to service connection for residuals 
of a fracture of the spine at T11 and T12, reopened herein 
below, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in February 1975, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a fracture of the spine at T11 
and T12.

3.  Evidence submitted subsequent to the February 1975 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 1975 is final.  38 
U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1974). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
residuals of a fracture of the spine at T11 and T12.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is reopening 
the veteran's claim and remanding for further development.  
Thus, further discussion of VCAA compliance is unnecessary at 
this time.  

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
July 2001.  Thus, the old definition of "new and material 
evidence" is applicable to his claim.  

Under the earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2006).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

A review of the record shows that the veteran's initial claim 
for service-connected benefits for residuals of a fracture of 
the spine at T11 and T12 was denied in a February 1975 rating 
decision.  In correspondence dated in March 1975, the RO 
informed the veteran of the denial and advised him of his 
procedural and appellate rights.  The veteran failed to 
appeal that decision and it became final.  The veteran filed 
the instant claim to reopen his claim for compensation 
benefits in July 2001.  The RO denied that claim in a rating 
decision dated in June 2002.  In a letter dated in July 2002, 
the RO advised the veteran of the decision not to reopen the 
claim for service connection for residuals of a fracture of 
the spine at T11 and T12 and included notice of his 
procedural and appellate rights.  The veteran filed a notice 
of disagreement (NOD) and a substantive appeal within the 
applicable time limit.  The appeal of the June 2002 rating 
decision is properly before the Board.  

Evidence 

In the February 1975 rating decision, the RO considered the 
veteran's service medical records and a VA examination report 
of February 1975.  The service medical records included a 
report of medical history prepared upon his induction to 
service, dated in August 1972, in which the veteran indicated 
that at the age of 15 he had suffered from a cracked 
vertebra.  

A clinical record from the veteran's service medical records, 
dated in November 1972, showed that the veteran complained of 
thoracic spine pain and that he had been seeing a 
chiropractor since the previous injury.  In an orthopedic 
clinical record from the orthopedic clinic at Fort Hood 
Texas, dated in June 1973, the examiner noted a T12 
compression fracture that the veteran sustained while 
wrestling at age 15.  

A narrative summary, dated in August 1973, showed that the 
veteran complained of pain in the left elbow from a fracture 
in 1966.  The service medical records also showed that while 
in service the veteran underwent removal of a screw that had 
been installed after the 1966 fracture.  

In an orthopedic clinic note dated in October 1973, the 
examiner reported that the veteran began having back pain in 
basic training that subsided and then recurred after being 
removed from physical profile for removal of elbow screw.  
The examiner's impression was residual arthritic syndrome 
secondary to T12 compression fracture.  Clinical records from 
November 1973 to March 1974 reflected ongoing complaints of 
back pain due to "old compression fracture."  

Physical profile reports, dated from October 1973 to May 
1974, reflected that the veteran had been placed on limited 
duty due to "old compression fracture T11, T12."    

Radiology reports dated in June 1973, February 1974, and 
April 1974 reflected findings of anterior compression of the 
body of T12 as shown by x-rays.  
In an orthopedic consultation, dated in June 1974, the 
examiner stated that the veteran had experienced 
"aggravated" back pain since being in service.

In the February 1975 VA examination report, the VA examiner 
stated that the veteran reported injuring his back and elbow 
prior to entering service, requiring placement of a screw in 
the elbow.  While in service, the veteran had the screw 
removed.  The veteran reported minor pain in both his back 
and elbow for the past month and a half.  The examiner's 
diagnosis was residual healed compression fracture of T11 and 
T12.  Findings of old fractures of T11 and T12 were included 
in a radiology report dated in December 1974.  

Evidence received since the February 1975 rating decision 
consists of treatment records from VA Medical Centers 
Chillicothe, Zanesville, and Columbus; a VA general medical 
examination report; Social Security Administration records, 
treatment records from the Ohio State University; testimony 
provided at the veteran's central office hearing; and various 
written statements submitted by the veteran.

At the veteran's central office hearing in March 2004, he 
testified that he suffered an injury to his spine in the 
summer of 1973 after falling off the back of a truck.  The 
veteran claimed that he landed on his elbow and back.  The 
veteran claimed that he currently received treatment at the 
VA for his back problems.  Regarding the pre-service injury, 
the veteran claimed that he only experienced mild pain that 
eventually went away.  The veteran also noted that the back 
injury did not show up on his induction physical examination 
report.   

In written statements submitted by the veteran, he asserted 
that his military service aggravated his "physical status."  
In a statement from the veteran's mother, J.A., dated in 
August 2006, she stated that as a boy, the veteran ruptured a 
disc in his back.  J.A. recalled in 1973 when the veteran 
returned home complaining of "new pain in the middle of the 
back."  J.A. stated that she took the veteran to the doctor 
who had treated him previously for broken bones who stated 
that the veteran's back condition seemed to have worsened.   

The VAMC treatment records showed treatment on numerous 
occasions since May 1998 for degenerative disc disease and 
degenerative joint disease of the thoracic spine.  These 
records noted an old fracture that was shown by x-ray and 
magnetic resonance imaging (MRI).  Specifically, one 
physician noted in a VAMC treatment record of January 2002 
that testing showed anterior wedging of the T12 vertebral 
body that had not significantly changed since a prior 
examination of May 1998.

The medical records also included numerous references to the 
alleged 1973 injury as well as a motor vehicle accident in 
either 1997 or 1998.  In a physical therapy evaluation note, 
dated in November 2001, the therapist stated that the veteran 
reported injuring his back after falling off a flat bed truck 
during service.  According to the physical therapy note, the 
veteran was reportedly able to cope with the claimed 
resulting injury until 1998 when he was involved in another 
automobile accident.  In a VA medical certificate, dated in 
May 1998, C.H., Registered Nurse, stated that the veteran was 
involved in a motor vehicle accident in March 1997 and that 
the accident had exacerbated his back pain.  

Treatment records and a radiology report from the Ohio State 
University, dated in September 2001, reflected findings of 
disk bulging of the thoracic spine and an accentuated 
thoracolumbar kyphosis secondary to old T12 compression 
fracture.

In the VA general medical examination report, dated in 
January 2002, Dr. L. reported that the veteran suffered an 
elbow fracture prior to service and then injured himself 
again in 1973.  Dr. L. stated that the veteran claimed that 
as a result of the alleged 1973 injury he was also diagnosed 
with a fracture of T12.  Dr. L.'s assessment was multilevel 
degenerative disc disease/degenerative joint disease that 
were "due to the compression fracture sustained in 
service."  Dr. L. explained that the diseases were confirmed 
by x-rays taken in January 2002, May 2001, and May 1998.  Dr. 
L. stated that electronic medical records from the Columbus 
Outpatient Clinic had been reviewed. 

Analysis

The Board finds that new and material evidence has been 
submitted since the February 1975 rating decision.  
Particularly relevant in this determination is the VA general 
medical examination report, dated in January 2002.  Medical 
evidence noting an in-service injury and linking that injury 
to the veteran's current condition is both new and material.  
Such evidence is new because prior to the RO's last final 
denial, no such evidence had been submitted.  This medical 
evidence is also material because it includes a medical nexus 
statement.  38 C.F.R. § 3.304(f) (2006).  Medical evidence 
consisting of such a statement is critical to a service 
connection claim.  Thus, the January 2002 examination report 
bears directly and substantially upon the specific matter 
under consideration and is likely to substantiate the claim.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection is reopened.


REMAND

Having determined that new and material evidence has been 
associated with the claims file, the Board must remand the 
case for further development.  Presently, there is medical 
evidence that the veteran currently suffers from multilevel 
degenerative disc disease/degenerative joint disease.  
Moreover, Dr. L., in the January 2002 VA examination report, 
attributed this condition to an in-service compression 
fracture.  It is unclear, however, whether this nexus 
statement was based on a review of the veteran's claims file 
rather than just the history as reported by the veteran.   

When either a medical examination or opinion is necessary to 
decide a claim, VA must provide the veteran with such a VA 
examination or obtain such an opinion.  U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  Here, 
the Board finds that a VA examination with a nexus opinion 
based upon a review of the veteran's claims file is necessary 
to decide the claim.  The Board remands the case for such 
development.     

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his current back 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the present back disorder is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to any in-service 
event.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  The examiner should also be instructed 
to comment on the pre-service spine 
fracture referenced in the veteran's 
service medical records and provide an 
opinion as to whether any residuals of 
this injury were aggravated by any in-
service events.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
residuals of a fracture of the spine at T11 
and T12 should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


